            Case 6:19-cv-06924-FPG Document 6 Filed 06/04/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 DEVIN D. ISIDORE,

                 Plaintiff,

           -v-                                                      Case # 19-CV-6924 FPG
                                                                    ORDER
 D.O.C.C SERGEANT BAKER, Attica Corr.
 Fac.,

             Defendant.
___________________________________

       Pro se Plaintiff, Devin Isidore, is a prisoner confined at the Five Points Correctional

Facility and filed this action seeking relief under 42 U.S.C. § 1983. He alleged that while he was

incarcerated at the Attica Correctional Facility (“Attica CF”), Defendant Sergeant Baker verbally

harassed him, called him a rapist and snitch in front of other inmates and interfered with his need

for mental health treatment. ECF No. 1 at 5, 8-9. Upon granting Plaintiff permission to proceed

in forma pauperis, the Court screened the Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A and found that the Complaint failed to state claims upon which relief can be granted but

granted Plaintiff leave to file an amended complaint in an attempt to state claims that were

plausible on their face. ECF No. 3. Plaintiff filed an Amended Complaint and the Court must

now screen it under §§ 1915(e)(2)(B) and 1915A. For the following reasons, the Amended

Complaint is dismissed with prejudice because it fails to state claims upon which relief can be

granted.

                                     LEGAL STANDARD

       Section 1915 "provide[s] an efficient means by which a court can screen for and dismiss

legally insufficient claims." Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007) (citing Shakur v.

                                                1
          Case 6:19-cv-06924-FPG Document 6 Filed 06/04/20 Page 2 of 7




Selsky, 391 F.3d 106, 112 (2d Cir. 2004)). The court shall dismiss a complaint in a civil action in

which a prisoner seeks redress from a governmental entity, or an officer or employee of a

governmental entity, if the court determines that the action (1) fails to state a claim upon which

relief may be granted or (2) seeks monetary relief against a defendant who is immune from such

relief. See 28 U.S.C. § 1915A(b)(1)-(2). A pro se litigant should generally be granted leave to

amend his complaint at least once, when a liberal reading of the complaint gives any indication

that a valid claim might be stated, Shomo v. City of N.Y., 579 F.3d 176, 183 (2d Cir. 2009) (internal

quotation marks omitted), though a district court need not grant leave to amend where an

amendment would be futile, Ellis v. Chao, 336 F.3d 114, 127 (2d Cir. 2003) (citing Foman v.

Davis, 371 U.S. 178, 182 (1962)).

       In evaluating the Amended Complaint, the Court must accept all factual allegations as true

and must draw all inferences in Plaintiff’s favor. See Larkin v. Savage, 318 F.3d 138, 139 (2d Cir.

2003) (per curiam); King v. Simpson, 189 F.3d 284, 287 (2d Cir. 1999). “Specific facts are not

necessary,” and a plaintiff “need only “give the defendant fair notice of what the . . . claim is and

the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93, (2007) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks and citation omitted)).

Although “a court is obliged to construe [pro se] pleadings liberally, particularly when they allege

civil rights violations," McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004), even pleadings

submitted pro se must meet the notice requirements of Rule 8 of the Federal Rules of Civil

Procedure. Wynder v. McMahon, 360 F.3d 73 (2d Cir. 2004).

       “To state a valid claim under 42 U.S.C. § 1983, the plaintiff must allege that the challenged

conduct (1) was attributable to a person acting under color of state law, and (2) deprived the

plaintiff of a right, privilege, or immunity secured by the Constitution or laws of the United States.”



                                                  2
          Case 6:19-cv-06924-FPG Document 6 Filed 06/04/20 Page 3 of 7




Whalen v. County of Fulton, 126 F.3d 400, 405 (2d Cir. 1997) (citing Eagleston v. Guido, 41 F.3d

865, 875-76 (2d Cir. 1994)). “Section 1983 itself creates no substantive rights; it provides only a

procedure for redress for the deprivation of rights established elsewhere.” Sykes v. James, 13 F.3d

515, 519 (2d Cir. 1993) (citing City of Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985)).

                                        BACKGROUND

       Notably, the Amended Complaint alleges somewhat less factually than the original

Complaint but, liberally construed, alleges the following. Defendant Baker, a sergeant at Attica

CF, “sexual[ly] harass[ed]” Plaintiff on three separate occasions during a two-week period. On

October 27, 2019, Baker failed to “protect” Plaintiff’s mental health and “use[d] it against [him.]”

ECF No. 5 at 5. In front of other inmates and staff, Baker called Plaintiff a “rapole [sic] [and]

snitch.” Id. at 5, 6. Plaintiff had asked for help two days earlier when he was coughing up blood

and hearing voices. In the hospital, he explained “what was going on with [him].” Id. at 5.

Plaintiff needed to be placed in the Mental Health Unit (MHU) but instead was placed in protective

custody. “That’s when things got bad.” Id.

       The original Complaint had alleged further that on October 27, Plaintiff was involved in a

fight with another inmate in the yard and, as he was being escorted from the yard, Baker stated

why is this rapist still on the company, get this rapist out of here. Plaintiff was taken to SHU and

on November 1, Baker came to SHU and told other inmates that Plaintiff was a rapist and later

laughed at him. Plaintiff received no mental health care for the three weeks he was in SHU. ECF

No. 1 at 8-9.

       Reviewing the allegations of both the Complaint and Amended Complaint together, see

McLeod v. Jewish Guild for the Blind, 864 F.3d 154, 156 (2d Cir. 2017) (“As we have repeatedly

stated, [w]e liberally construe pleadings and briefs submitted by pro se litigants, reading such



                                                 3
          Case 6:19-cv-06924-FPG Document 6 Filed 06/04/20 Page 4 of 7




submissions to raise the strongest arguments they suggest.”) (quotation marks omitted), Plaintiff

nonetheless fails to state a claim upon which relief can be granted, and the amended complaint

must be dismissed with prejudice.

                                          DISCUSSION

       The Court, in the same manner as it construed the Complaint, construes the Amended

Complaint as alleging claims of deliberate indifference to Plaintiff’s safety and mental health

needs. ECF No. 3 at 4.

       1. Serious risk of harm

       Correctional officials may be liable under Section 1983 “for harm incurred by an inmate if

the officials acted with ‘deliberate indifference’ to the safety of the inmate.” Hayes v. N.Y. City

Dep’t of Corr., 84 F.3d 614, 620 (2d Cir. 1996) (quoting Morales v. N.Y.S. Dep’t of Corr., 842

F.2d 27, 30 (2d Cir. 1988)). While “being labeled a ‘snitch’ in the prison environment can indeed

pose a threat to an inmate's health and safety in violation of the Eighth Amendment[,]” Hamilton

v. Fischer, No. 6:12–CV–6449(MAT), 2013 WL 3784153, at *15 (W.D.N.Y. July 18, 2013)

(internal quotations and citations omitted), “in general prison officials will not be liable for such

actions absent a showing that the inmate suffered actual harm as a result. At the very least, a

plaintiff must show that the defendant’s actions gave rise to an excessive risk to [his] safety.”

Abney v. Jopp, 655 F. Supp. 2d 231, 233 (W.D.N.Y. 2009); Green v. N.Y. City Dep’t of Corr., No.

06 Civ. 4978, 2008 WL 2485402, at *7 (S.D.N.Y. June 19, 2008) (“In the cases cited by Plaintiff

in which courts found viable Eighth Amendment claims premised on being labeled a ‘snitch,’ there

were allegations or proffered evidence of actual physical harm”) (collecting cases)).

       As with the Complaint, Plaintiff has not alleged any facts that would establish that he faced

any actual or imminent harm as a result of being called a rapist or snitch by Baker. Bouknight v.



                                                 4
           Case 6:19-cv-06924-FPG Document 6 Filed 06/04/20 Page 5 of 7




Shaw, No. 08 Civ. 5187(PKC), 2009 WL 969932, at *4 (S.D.N.Y. April 6, 2009). Plaintiff alleges

only that, while he was escorted from the yard following his fight with another inmate, Baker

called him a rapist. He was then taken to SHU. ECF No. 5 at 5. In the absence of any allegations

of actual or imminent harm this claim cannot proceed. Because Plaintiff has already been granted

leave to amend this claim, this claim is dismissed with prejudice as futile.

       2. Denial of mental health care

       Similarly, Plaintiff’s allegations fail to state a claim of deliberate indifference to his mental

health needs. A claim of inadequate medical or mental health care rises to the level of a

constitutional violation only where the facts alleged show that defendant was deliberately

indifferent to a plaintiff’s serious medical needs. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).

“[W]hether . . . manifested by prison doctors in their response to prisoner’s needs or by prison

guards in intentionally denying or delaying access to medical care or intentionally interfering with

the treatment once prescribed[,] . . . deliberate indifference to a prisoner’s serious illness or injury

states a cause of action under § 1983.” Id. A claim of deliberate indifference has both an objective

and subjective standard. “A condition is objectively serious if it ‘pose[s] an unreasonable risk of

serious damage to [a prisoner's] future health.’ ” Guilbert v. Sennet, 235 F. App’x 823, 826 (2d

Cir.2007) (quoting Phelps v. Kapnolas, 308 F.3d 180, 185 (2d Cir.2002) (internal quotation marks

omitted)). Subjectively, a plaintiff must establish that the prison official “acted with the requisite

state of mind, the equivalent of criminal recklessness.” Montalvo v. Lamy, 139 F. Supp. 3d 597,

606 (W.D.N.Y. 2015). “Deliberate indifference may be inferred where a risk to a [plaintiff’s]

health is so obvious that the defendant must have known of it, yet did not provide appropriate

treatment.” Id. at 607.




                                                   5
          Case 6:19-cv-06924-FPG Document 6 Filed 06/04/20 Page 6 of 7




       The Amended Complaint does not set forth any facts plausibly alleging either component

of a deliberate indifference claim. The Court had found initially that the Complaint’s allegation

that Plaintiff complained to a nurse about hearing voices in his head, was insufficient to state an

objectively serious mental health need. ECF No. 3 at 5. The Amended Complaint adds no further

allegations and thus again fails to allege a serious mental health need.

       As to the subjective component, the Amended Complaint alleges only that when Plaintiff

was in the hospital a few days prior to the fight in the yard, he explained that he needed mental

health care and Baker used it against him to place him in protective custody. ECF No. 5 at 5. This

does not allege in any way that Baker was deliberately indifferent to Plaintiff’s mental health

needs. Even if it can be inferred reasonably that Baker placed Plaintiff in protective custody as

opposed to the Mental Health Unit and somehow interfered with Plaintiff’s mental health care

needs, there are no allegations that he acted culpably.

       Accordingly, Plaintiff fails to state a claim of deliberate indifference to his serious mental

health care needs and this claim is dismissed with prejudice.

                                         CONCLUSION

       For the reasons discussed above, the Amended Complaint is dismissed with prejudice

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A. Plaintiff is forewarned that his right to

pursue further relief in federal court at public expense will be greatly curtailed if he has three

actions or appeals dismissed under the provisions of 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. See

28 U.S.C. § 1915(g).

       The Court hereby certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

Order would not be taken in good faith and leave to appeal to the Court of Appeals as a poor person

is denied. Further requests to proceed on appeal as a poor person should be directed, on motion,



                                                 6
          Case 6:19-cv-06924-FPG Document 6 Filed 06/04/20 Page 7 of 7




to the United States Court of Appeals for the Second Circuit, in accordance with Rule 24 of the

Federal Rules of Appellate Procedure.

       SO ORDERED.



                                           _____________________________________
                                           Frank P. Geraci, Jr.
                                           United States District Judge

DATED: June 4, 2020
            Rochester, NY




                                              7
